Filed 9/19/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION SEVEN


ELEANOR MALLOY,                    B318588

       Petitioner,                 (Los Angeles County
                                   Super. Ct. No. 21STCV29895)
       v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

       Respondent;

COMPREHENSIVE PRINT
GROUP LLC et al.,

       Real Parties in Interest.


       ORIGINAL PROCEEDINGS in mandate. Michael L.
Stern, Judge. Petition Granted.
      King & Siegel, Julian Burns King and Margaret R. Wright
for Petitioner.
      Fisher & Phillips, Kyley S. Chelwick and Megan E. Walker
for Real Party in Interest Stanley Spencer.
      Jackson Lewis, Ellen E. Cohen, Dylan B. Carp and
JaVon A. Payton for Real Party in Interest American Pacific
Printers College, Inc.
      Oz Law Group, Inc. and Greg Ozhekim for Real Party in
Interest Comprehensive Print Group LLC.
                      ______________________
      California’s Fair Employment and Housing Act (FEHA)
(Gov. Code, § 12900 et seq.), 1 enacted in 1980, establishes a
comprehensive framework to safeguard the right of all
individuals to seek, obtain and hold employment free from
discrimination. (§ 12920; Brown v. Superior Court (1984)
37 Cal.3d 477, 485 (Brown); Hirst v. City of Oceanside (2015)
236 Cal.App.4th 774, 782.) As one means of furthering FEHA’s
express purpose to provide effective remedies for discriminatory
practices, a special venue provision allows plaintiffs to file a
lawsuit “in any county in the state in which the unlawful practice
is alleged to have been committed, in the county in which the
records relevant to the practice are maintained and
administered, or in the county in which the aggrieved person
would have worked . . . but for the unlawful practice.” (§ 12965,
subd. (c)(3); 2 see Brown, at p. 486 [“[T]he costs of litigation pose a

1
      Statutory references are to this code unless otherwise
stated.
2
      Government Code section 12965, subdivision (c)(3), further
provides, “[I]f the defendant is not found within any of these
counties, an action may be brought within the county of the
defendant’s residence or principal office.” This additional,
alternative venue provision thus tracks the general venue
statute, which requires, “except as otherwise provided by law,” a




                                   2
formidable barrier to the filing and prosecution of a FEHA action.
The Legislature recognized this barrier and sought to alleviate it
by providing those persons [victims of employment
                                              3
discrimination] with a wide choice of venue”].)
      Today, more than four decades after the original passage of
FEHA, as a result of advances in technology and the impact of
the COVID-19 pandemic, working remotely is no longer an
infrequently conferred perquisite, but an increasingly common
and necessary adaptation to the demands of modern life. 4 What


lawsuit to be filed “in the county where the defendants or some of
them reside at the commencement of the action.” (Code Civ.
Proc., § 395, subd. (a).)
      When enacted with the original 1980 legislation creating
FEHA, the special venue provision was part of section 12965,
subdivision (b). (Stats. 1980, ch. 992, § 4, p. 3157.) Minor,
nonsubstantive changes have been made to the language of the
provision throughout the years, and, effective January 1, 2022, it
was redesignated as section 12965, subdivision (c)(3), without any
further change in text. (Stats. 2021, ch. 278, § 7.)
3
      The Supreme Court recognized that victims of employment
discrimination are “frequently unemployed—many times as the
result of the alleged discrimination” and “often lack financial
resources.” (Brown, supra, 37 Cal.3d at p. 486.)
4
      “Remote work is here to stay,” proclaimed a recent article
in Forbes. (Robinson, Remote Work Is Here To Stay and Will
Increase Into 2023, Experts Say (Feb. 1, 2022) Forbes
 [as of Sept. 19, 2022], archived at
https://perma.cc/R4VN-H56D>.) That prediction was amply




                                3
does this increase in remote work mean for the ability of victims
of employment discrimination to utilize the liberal FEHA venue
statute? In particular, in the matter now before us, may Eleanor
Malloy bring her lawsuit for pregnancy discrimination,
interference and retaliation in Los Angeles County, where she
had been working remotely before being fired, or did the allegedly
unlawful practices—terminating her employment while on
protected pregnancy leave—occur only at her employer’s office in
Orange County, which must also be deemed the location where
Malloy would have worked but for the unlawful practices?
      Respondent Los Angeles Superior Court, in a terse order,
granted Malloy’s employers’ motion for change of venue,
concluding venue was proper only in Orange County. We
disagree, grant Malloy’s petition for writ of mandate and order
respondent superior court to vacate its order granting the motion
for change of venue and to enter a new order denying the motion,
permitting Malloy’s case to proceed in Los Angeles County.




supported by a report from the United States Bureau of Labor
Statistics, which found, as a result of the COVID-19 pandemic,
34.5 percent of business establishments had increased “telework”
for some or all of their employees and, among those
establishments, 60.2 percent expected to keep the increases
permanent when the pandemic is over. (Bureau of Labor
Statistics, U.S. Business Response to the COVID-19 Pandemic
News Release (Feb. 9, 2022)
 [as of Sept. 19,
2022], archived at .)




                                4
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Malloy’s Complaint
     On August 12, 2021 Malloy filed a verified complaint
against Comprehensive Print Group LLC and its subsidiary
American Pacific Printers College, Inc. 5 for pregnancy and gender
discrimination (§ 12940, subd. (a)) and sex- and gender-based
harassment (§ 12940, subd. (j)(1)) in violation of FEHA;
interference with her leave rights and retaliation for attempting
to exercise those rights under the Pregnancy Disability Leave
Law (PDLL) (§ 12945) and the California Family Rights Act
(CFRA) (§ 12945.2); failure to prevent harassment,
discrimination and retaliation in violation of FEHA (§ 12940,
subd. (k)); and wrongful termination in violation of public policy.
Stanley Spencer, the chief executive officer of Comprehensive
Print Group, was named a defendant in the cause of action for
sex- and gender-based harassment. 6
      Malloy alleged she was hired as an assistant to Spencer in
October 2018 after meeting him while working for a pet-sitting
company. The scope of Malloy’s work quickly expanded to
handling client meetings and accounts independently. According
to Malloy, during her first 18 months at the company, Spencer


5
      Malloy alleged each of the corporate defendants had more
than five employees, qualifying it as an “employer” under FEHA.
(§ 12926, subd. (d).)
6
      Kenny the Printer LLC, another subsidiary of
Comprehensive Print Group, was also named a defendant, but
was dismissed from the action at Malloy’s request on August 31,
2021.




                                 5
routinely made offensive comments to and about her, including
denigrating her because of her gender, expressing an
inappropriate interest in her personal life and suggesting they
could become a couple.
      As pertinent to the venue issue, 7 Malloy alleged she and
other employees of the companies began working remotely on
March 17, 2020 due to the COVID-19 pandemic. In mid-
September 2020 Malloy informed Spencer by telephone that she
was pregnant. “Spencer congratulated her and volunteered that
she would be able to work from home both during and after her
pregnancy in light of health concerns posed by the COVID-19
pandemic.”
      On March 3, 2021, while 37 weeks pregnant, Malloy was
diagnosed with sudden-onset gestational hypertension and
preeclampsia, was advised to seek emergency medical treatment
and was placed off work by her doctor. That day Malloy emailed
Spencer and a company payroll representative, attaching the
note from her physician authorizing her leave from work from
March 3, 2021 to May 9, 2021. Spencer responded, “Thanks.”
Malloy also telephoned Spencer on March 3, 2021 and left a
voicemail message explaining she wanted to discuss her right to a
leave. The call was not returned.
      Malloy gave birth to her son on March 14, 2021. In early
April Malloy inquired about adding her son to the company’s
insurance plan and told Spencer she was off work and planned to

7
     The complaint alleged venue was proper in Los Angeles
County “because Defendants do business in Los Angeles County
and because Plaintiffs [sic] worked and earned wages in
Los Angeles County as described herein.”




                                6
return on May 10, 2021. On April 7, 2021 Spencer left a
voicemail message responding to the insurance matter and
indicating he wanted to speak to Malloy “about what your
availability will be, once you come back to work” because “we’ve
got some structural changes going on.”
       On April 12, 2021 Spencer telephoned Malloy and asked if
she had heard his voicemail regarding working in person two-to-
three times per week. Malloy replied, if required to return to
work in May, she could not work in person for childcare reasons
for at least one month. Spencer demanded Malloy immediately
return to work in person, asserting he “really needed someone in
the office.” The following day in a telephone call Spencer fired
Malloy because she had refused to return to work at the office in
person. Malloy alleged Spencer “further explained [that]
employing her was ‘not going to work’ for him because she was
making it ‘inconvenient’ for him to run his business.” The letter
of termination Malloy received with her final payment listed her
separation date as March 3, 2021.
      2. The Motion for Change of Venue
      On November 9, 2021, together with his answer to Malloy’s
complaint, Spencer moved for a change of venue to Orange
County, contending Los Angeles County was an improper venue
under both FEHA and the Code of Civil Procedure. As to
Malloy’s statutory claims, Spencer argued the unlawful practices
alleged by Malloy were committed in Orange County; all records
relating to her lawsuit were maintained in Orange County; and
Malloy’s employment was based in Orange County, where she
would have continued to work “but for her separation of
employment.” For purposes of Malloy’s common law claim for
wrongful termination (a claim as to which Spencer was not



                                7
named a defendant), Spencer argued only Orange County was a
proper venue because Comprehensive Print Group’s and
American Pacific Printers’s principal places of business were in
Orange County and Spencer resided in Orange County. Finally,
citing Code of Civil Procedure section 397, subdivision (c),
Spencer alternatively urged the court to exercise its discretion to
order a change of venue to Orange County based on the
convenience of witnesses and to promote the ends of justice.
       In a declaration in support of the motion for change of
venue, Spencer stated Malloy had worked for American Pacific
Printers, where he had been vice president for sales, from
October 1, 2018 to December 31, 2020, and for Comprehensive
Print Group from January 1, 2021 until termination of her
employment. Spencer declared that Malloy “worked primarily in
[the companies’] offices, which were located in Orange County.”
He also explained, “During the COVID-19 pandemic some staff
members, such as Plaintiff, worked remotely; however, both
[companies] remained open and active in Orange County
throughout the pandemic.” American Pacific Printers and
Comprehensive Print Group joined in Spencer’s motion.
       Malloy filed an opposition, arguing Los Angeles County was
the proper venue for her FEHA pregnancy discrimination,
interference and retaliation causes of action because the unlawful
employment practices occurred in Los Angeles while she was
working from home or on protected pregnancy disability leave,
and she would have continued working in Los Angeles at least
until June 10, 2021 if not for the FEHA violations (including her
wrongful termination). The opposition also explained under
Brown, supra, 37 Cal.3d 477, the FEHA venue statute controlled
in a “mixed” lawsuit when causes of action under FEHA were




                                 8
brought along with non-FEHA causes of action that arose from
the same facts.
       Malloy submitted her declaration with the opposition
papers, stating she started working remotely from her home on
March 17, 2020; “[o]ther than one occasion in which I went in to
the office in mid-2020, I continued to work for Defendants
exclusively from my home from March 17, 2020 until my
termination on April 13, 2021”; she was at home when Spencer
notified her she was being fired and received the paperwork
memorializing her termination at her home; and she would have
continued working out of her home following her return from
pregnancy leave on May 10, 2020, “through at least June 10,
2021, due to my childcare obligations.”
       Spencer filed a reply in support of his motion,
acknowledging the FEHA venue provision applied, “possibly as to
the entire action,” but arguing venue was proper only in Orange
County under that statute. Spencer also reiterated that, even if
venue was proper in Los Angeles County, the convenience of
witnesses justified a transfer to Orange County.
       The court heard oral argument on February 2, 2022. (No
court reporter was present at the hearing.) It issued its ruling
the same day, allowing the joinders by Comprehensive Print
Group and American Pacific Printers and granting Spencer’s
motion, finding, “Proper venue lies in Orange County.” In its
written order the court cited, without additional explanation,
Ford Motor Credit Co. v. Superior Court (1996) 50 Cal.App.4th




                               9
306, a FEHA venue case, 8 and stated, “Venue is not proper
pursuant to Code of Civil Procedure section 395.” The order did
not cite Government Code section 12965, subdivision (c)(3). The
court did not rule on Spencer’s alternative motion to transfer
venue for the convenience of witnesses pursuant to Code of Civil
Procedure section 397, subdivision (c).
      3. Malloy’s Writ Petition
      Malloy petitioned this court on February 24, 2022 for a writ
of mandate, 9 arguing the superior court had improperly
disregarded (or misapplied) the special FEHA venue statute,
which authorized the filing of her lawsuit in Los Angeles County
based on the allegations in her complaint, supported by her
declaration in opposition to the motion for change of venue, that
the FEHA violations had been committed in Los Angeles County
and she would have continued working remotely in Los Angeles
County but for the FEHA violations of real parties in interest
(real parties). We requested and received a preliminary


8
      In Ford Motor Credit v. Superior Court, supra,
50 Cal.App.4th 306 our colleagues in Division Five of this court
held venue for plaintiffs’ FEHA action was mandatory in
Sacramento County, where plaintiffs had been employed and
where they alleged all the acts of racial discrimination,
harassment and retaliation took place, not in Los Angeles
County, “where they now reside.” (Id. at p. 308.) The case did
not involve any issue of remote or off-site work.
9
     On February 9, 2022 Spencer served written notice of the
February 2, 2022 order granting his motion for change of venue.
Malloy’s petition was filed within 20 days of that date as required
by Code of Civil Procedure section 400.




                                  10
opposition from Spencer, joined by Comprehensive Print Group
and American Pacific Printers.
       In light of the potential statewide significance of the issue
presented—the proper application of section 12965,
subdivision (c)(3), to FEHA lawsuits filed by individuals who
were working remotely at the time of the allegedly unlawful
employment practices—we ordered respondent superior court to
show cause why it should not be compelled to vacate its order
granting the motion for change of venue and to issue a new order
denying the motion. (Cf. K.R.L. Partnership v. Superior Court
(2004) 120 Cal.App.4th 490, 496, fn. 6 [“[a]n order granting or
denying a motion to transfer venue is reviewable only by petition
for writ of mandate”]; Calhoun v. Vallejo City Unified School
Dist. (1993) 20 Cal.App.4th 39, 41-42 [same], disapproved on
another ground in K.J. v. Los Angeles Unified School Dist. (2020)
8 Cal.5th 875, 888, fn. 6.)
                          DISCUSSION
      1. Standard of Review
      Generally an order granting or denying a motion to
transfer venue is reviewed for abuse of discretion. (Williams v.
Superior Court (2021) 71 Cal.App.5th 101, 108; Crestwood
Behavioral Health, Inc. v. Superior Court (2021) 60 Cal.App.5th
1069, 1075.) However, when, as here, determining proper venue
depends on a question of statutory interpretation, our review of
that aspect of the issue is de novo. (County of Siskiyou v.
Superior Court (2013) 217 Cal.App.4th 83, 92 [applying de novo
review when writ petition challenging denial of transfer motion
presented purely legal issues]; see In re E.F. (2021) 11 Cal.5th
320, 326; Christensen v. Lightbourne (2019) 7 Cal.5th 761, 771;
see also Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711-



                                 11
712 [“The abuse of discretion standard is not a unified standard;
the deference it calls for varies according to the aspect of a trial
court’s ruling under review. The trial court’s findings of fact are
reviewed for substantial evidence, its conclusions of law are
reviewed de novo, and its application of the law to the facts is
reversible only if arbitrary and capricious”; fns. omitted]; People
v. Eubanks (1996) 14 Cal.4th 580, 595 [“[t]he discretion of a trial
court is, of course, ‘“subject to the limitations of legal principles
governing the subject of its action”’”].)
      2. Governing Law
      It is an unlawful employment practice under FEHA, unless
based on a bona fide occupational qualification, for an employer,
because of the sex of a person, to discharge that person from
employment or to discriminate against the person in terms,
conditions or privileges of employment. (§ 12940, subd. (a).)
Section 12926, subdivision (r)(1), defines “sex” for purposes of
FEHA’s anti-discrimination provisions to include pregnancy or
medical conditions related to pregnancy and childbirth.
      FEHA, through the PDLL, also provides it is an unlawful
employment practice “[f]or an employer to refuse to allow an
employee disabled by pregnancy, childbirth, or a related medical
condition to take a leave for a reasonable period of time not to
exceed four months and thereafter return to work.” (Gov. Code,
§ 12945, subd. (a)(1).) It is also unlawful for an employer “to
interfere with, restrain, or deny the exercise of, or the attempt to
exercise, any right provided under this section.” (Gov. Code,
§ 12945, subd. (a)(4).) An employee may exercise her right to
pregnancy disability leave after childbirth for the period the
employee is unable to work because of her pregnancy or a




                                  12
pregnancy-related medical condition. (Cal. Code Regs., tit. 2,
§ 11042, subd. (a)(3).)
       CFRA, also part of FEHA, provides it is an unlawful
employment practice for an employer to refuse to grant a
qualified employee up to 12 weeks per year of job-protected
family care and medical leave, which includes leave to bond with
a newborn. (Gov. Code, § 12945.2, subd. (b)(4)(A) [“for reason of
the birth of a child”]; Cal. Code Regs., tit. 2, § 11087, subd. (s)
[“‘[r]eason of the birth of a child,’ within the meaning of
Government Code section 12945.2 and these regulations includes,
but is not limited to, bonding with a child after birth”].) As with
other provisions of FEHA, it is unlawful for an employer to
discharge an employee for her or his exercise of the right to
family care and medical leave. (Gov. Code, § 12945.2,
subd. (k)(1).)
       And to reiterate, section 12965, subdivision (c)(3),
authorizes an aggrieved party to file a FEHA action in the county
in which the alleged unlawful employment practice was
committed or in the county in which the individual would have
worked but for the unlawful practice. 10 Under Brown, supra,
37 Cal.3d 477 the special provisions of this FEHA venue statue
“control in cases involving FEHA claims joined with non-FEHA
claims arising from the same facts.” (Id. at p. 487.) 11 As the

10
      There is no contention Los Angeles County is the proper
venue for Malloy’s lawsuit as the county in which the records
relevant to the alleged unlawful practices are maintained.
11
     One of the non-FEHA claims at issue in Brown, supra,
37 Cal.3d 477 and held to be controlled by the special FEHA
venue provision was for wrongful discharge, a cause of action that




                                 13
Court explained, “The wide choice of venue afforded plaintiffs by
the FEHA venue statute effectuates enforcement of that law by
permitting venue in a county which plaintiffs deem the most
appropriate and convenient. The Legislature clearly intended the
FEHA venue provisions to apply not only to FEHA actions, but
also to related claims pled under alternative theories but based
on the same set of facts. To hold otherwise would dilute the
efficacy of the injured employee’s remedy by gutting the FEHA’s
special venue provisions. The important civil rights which the
act codifies would in turn be rendered meaningless.” (Ibid.)
       In reaching its conclusion the FEHA venue provisions
apply to the entire case in which a FEHA cause of action is
asserted, the Supreme Court in Brown emphasized the
Legislature’s decision to afford a wide choice of venue to FEHA
plaintiffs “maximizes the ability of persons aggrieved by
employment discrimination to seek relief from the courts, and it
facilitates the enforcement of the FEHA.” (Brown, supra,
37 Cal.3d at p. 486.) We give such remedial legislation a liberal
construction to promote its objective. (See Robinson v. Fair
Employment & Housing Com. (1992) 2 Cal.4th 226, 233; In re
T.G. (2020) 58 Cal.App.5th 275, 295.)
     3. Venue Was Proper in Los Angeles County
      The issue before us is whether any of the unlawful
employment practices alleged by Malloy—in particular, real
parties’ interference with her PDLL or CFRA leave rights—were
committed in Los Angeles County within the meaning of


was based on the same allegedly discriminatory practices as the
FEHA cause of action. (Id. at pp. 482, 488-489.)




                               14
section 12965, subdivision (c)(3), or whether termination of her
employment before she returned to working remotely from her
home qualifies Los Angeles County as the county in which she
would have worked but for the unlawful practices. 12
      “Venue is determined based on the complaint on file at the
time the motion to change venue is made.” (Brown, supra,
37 Cal.3d at p. 482; accord, Williams v. Superior Court, supra,
71 Cal.App.5th at p. 108; Dow AgroSciences LLC v. Superior
Court (2017) 16 Cal.App.5th 1067, 1076.) Here, Malloy alleged in
her complaint she was working with her employer’s consent from
her home in Los Angeles County beginning in mid-March 2020
due to the COVID-19 pandemic; in September 2020 Spencer told
her she could continue to work from home during and after her
pregnancy; on March 3, 2021 her physician directed her to cease

12
       Although Comprehensive Print Group and American
Pacific Printers are named as defendants in all of Malloy’s FEHA
causes of action, for whatever reason Spencer, who is a defendant
only in the cause of action for sex- and gender-based harassment,
took the lead in moving to change venue. Most (although not all)
of Spencer’s allegedly offensive remarks were made prior to
March 2020, while Malloy was working at the Orange County
office. That a FEHA lawsuit against Spencer based on
allegations of sexual harassment might not be proper in Los
Angeles, however, is not material to our analysis; for, “so long as
the plaintiff chooses a venue that is proper as to one defendant,
the entire case may be tried there, regardless of whether venue
would be improper with respect to other defendants if the causes
of action against them were analyzed separately.” (K.R.L.
Partnership v. Superior Court, supra, 120 Cal.App.4th at p. 504;
accord, Monogram Co. of California v. Kingsley (1951) 38 Cal.2d
28, 31-32.)




                                15
working due to pregnancy-related health conditions and
authorized leave from work due to those conditions through
May 9, 2021, information Spencer acknowledged without
objection; and Malloy advised Spencer in early April 2021 she
planned to return to work on May 10, 2021 (when her newborn
would be eight weeks old), but would need to continue to work
from home for at least one more month. In response to Malloy’s
plans and her “refusal” to return immediately to in-person work
in Orange County, her employment was terminated on April 13,
2021 with a purported effective date of March 3, 2021.
       Neither Spencer nor the corporate real parties presented
any evidence in the trial court disputing those allegations,
although Spencer argued in his legal memorandum (without
mentioning this point in his supporting declaration) that Malloy
always worked from Orange County and would have been
immediately required to return to the company’s Orange County
office if she had not been fired.
         a. Real parties interfered with Malloy’s leave rights in
            Los Angeles County
       Evaluations of Malloy’s employment status, including the
decision to fire her when she refused to immediately return to in-
person work in mid-April 2021, were undoubtedly made in
Orange County. Malloy’s complaint does not allege otherwise.
Thus, as real parties assert, those allegedly unlawful
employment practices (sex-, gender- and pregnancy-based
discrimination) were committed in Orange County, not
Los Angeles County. We also agree with real parties that the fact
Malloy learned of the decision to terminate her employment via
email or telephone call, and not in person at the companies’
offices, does not mean the unlawful practices were committed




                                16
wherever Malloy was at the time she received the information.
As real parties contend, the FEHA venue statute is not so
expansive as to allow a plaintiff who receives a “you’re fired”
email while vacationing at Lake Tahoe to file a lawsuit in Placer
County regardless of the location of the employer’s offices or
where he or she actually worked. (Malloy makes no such
argument, reciting she received various communications from
Spencer via email and telephone at her home only to emphasize
her presence in Los Angeles County, where she had been working
remotely and where she intended to return to work following her
PDLL/CFRA leave.)
      Malloy’s cause of action for interference with her PDLL
rights, however, stands on a different ground. As discussed,
section 12945, subdivision (a)(4), makes it an unlawful
employment practice for an employer “to interfere with” an
employee’s exercise of, or attempt to exercise, her right to
pregnancy disability leave. Here, because of a pregnancy-related
medical condition, Malloy’s doctor on March 3, 2021 ordered her
not to work from that date through May 9, 2021, approximately
six weeks after her scheduled due date. Malloy was on leave at
her home in Los Angeles County, where she had been working on
March 3, 2021, when real parties in early April demanded she
immediately return to work in person in Orange County and fired
her when she said she could not.
      “Interfere” means “to enter into or take a part in the
concerns of others” or “to interpose in a way that hinders or
impedes: come into collision or be in opposition.” (Merriam-
Webster Dict. Online  [as of Sept. 19, 2022], as




                               17
archived  ; see also Cambridge
English Dict. Online

[as of Sept. 19, 2022], archived at 
[“to involve yourself in a situation when your involvement is not
wanted or is not helpful”].) Under the plain meaning of the
statutory language, therefore, real parties interfered with
Malloy’s leave rights in Los Angeles County, where they were
being exercised, not in Orange County. (See People v. King
(2006) 38 Cal.4th 617, 622 [if the plain, commonsense meaning of
a statute’s words is unambiguous, the plain meaning controls];
People v. Birkett (1999) 21 Cal.4th 226, 231 [“[w]e must follow the
statute’s plain meaning, if such appears, unless doing so would
lead to absurd results the Legislature could not have intended”];
see also First Student Cases (2018) 5 Cal.5th 1026, 1035 [“‘“‘[i]f
the statute’s text evinces an unmistakable plain meaning, we
need go no further’”’”]; People v. Gray (2014) 58 Cal.4th 901, 906
[“[i]f no ambiguity appears in the statutory language, we
presume that the Legislature meant what it said, and the plain
meaning of the statute controls”].)
        Construing the language of section 12965,
subdivision (c)(3), broadly to effectuate its purpose of “permitting
venue in a county which plaintiffs deem the most appropriate and
convenient” (Brown, supra, 37 Cal.3d at p. 487), Malloy’s cause of
action for interference with her PDLL rights—and, therefore, all
her causes of action arising from the same set of operative facts—
was properly filed in Los Angeles County.




                                18
         b. Malloy would have continued to work in Los Angeles
            County but for the unlawful employment practices
       Malloy, as well as other employees of Comprehensive Print
Group and American Pacific Printers, began working remotely
with the onset of the COVID-19 pandemic in mid-March 2020.
(In his declaration Spencer acknowledged “some staff members,
such as Plaintiff,” worked remotely, but added both companies
“remained open and active in Orange County throughout the
pandemic.”) In her complaint Malloy alleged, when she advised
Spencer she was pregnant in September 2020, he told her she
could continue to work from her home during and after her
pregnancy in light of health concerns posed by the COVID-19
pandemic. Pursuant to that authorization, prior to being
terminated Malloy advised Spencer that her plan was to continue
to work from home in order to care for her newborn infant for at
least one more month following her May 20, 2021 return from
PDLL/CFRA leave.
       Based on those allegations, venue was proper in
Los Angeles County as “the county in which the aggrieved person
would have worked . . . but for the alleged unlawful practice.”
(See Miklosy v. Regents of the University of California (2008)
44 Cal.4th 876, 888 [“[i]f the statutory language is unambiguous,
we presume the Legislature meant what it said, and the plain
meaning of the statute controls”].) None of real parties’ multi-
pronged challenges to this literal application of section 12965,
subdivision (c), to Malloy’s complaint withstands analysis.
       First, real parties emphasize, as Malloy alleged in her
complaint, Spencer told Malloy the company needed her to return
(immediately) to in-person work at its Orange County office. But
that demand, which was inconsistent with Spencer’s prior




                               19
assurance that Malloy could continue to work from home
following the birth of her child, and Spencer’s termination of
Malloy’s employment when she refused to accede to it, were the
alleged unlawful practices—interference with Malloy’s leave
rights and retaliation for her exercise of those rights. Venue is
proper where Malloy would have worked but for that demand, not
where she would have worked had she complied with it. Malloy
would have worked from her home in Los Angeles.
      Second, real parties note, when FEHA was first enacted
and the liberal venue statute adopted, remote work was
relatively rare and likely not contemplated by the Legislature.
That may well be true; but section 12965, together with many
other provisions of FEHA, the PDLL and CFRA, have been
amended numerous times over the years. Notwithstanding those
multiple amendments and the increased frequency of remote
work, particularly during the last two years, the language
authorizing venue in the county where the aggrieved person
would have worked but for the unlawful practice remains
unchanged.
      Moreover, in addition to creating special rules for
employment discrimination lawsuits, the FEHA venue statute
applies in housing cases and other actions involving public
accommodations, authorizing venue in the county where the
aggrieved person “would have had access to the public
accommodation but for the alleged unlawful practice.” (§ 12965,
subd. (c)(3).) Thus, from the outset the Legislature intended to
authorize venue in FEHA cases where the allegedly unlawful
practice had its harmful impact. Allowing venue in the county in
which an aggrieved employee has been working remotely (and in
which he or she would have continued to work but for the




                               20
allegedly unlawful action) is fully consistent with that legislative
policy. (See FilmOn.com Inc. v. DoubleVerify Inc. (2019)
7 Cal.5th 133, 144 [“we interpret statutory language within its
context, and in light of its structure, analogous provisions, and
any other appropriate indicia of its purpose”]; Tuolumne Jobs &
Small Business Alliance v. Superior Court (2014) 59 Cal.4th
1029, 1037 [“‘“‘[w]ords must be construed in context,
and statutes must be harmonized, both internally and with each
other, to the extent possible’”’”].)
      Indeed, the commonsense necessity of interpreting the
FEHA venue statute literally to allow a remote worker to sue for
unlawful discrimination in the county in which he or she has
been working and would have continued to work, rather than
where corporate headquarters are located, becomes obvious when
one considers the modern reality of remote interviewing, hiring
and working. Unlike Malloy, who began her employment at real
parties’ physical offices, an increasing number of employees today
have never been inside the offices of their employer. To require
someone in that situation to travel to a distant county to file a
FEHA action would create precisely the barriers to enforcement
the venue statute was intended to eliminate, as the Supreme
Court explained in Brown, supra, 37 Cal.3d at pages 486 to 487.
      Third, after pointing out that FEHA does not define where
an employee works, real parties argue federal and California
employment regulations consistently designate a remote worker’s
workplace as the office from which his or her work is directed,
which in Malloy’s case would be located in Orange County. To
support this argument Spencer principally relies on language in a
federal regulation implementing the Family and Medical Leave
Act of 1993 (FMLA) (29 U.S.C. § 2601 et seq.): “[A]n employee’s




                                21
personal residence is not a worksite in the case of . . . employees
who work at home, as under the concept of flexiplace or
telecommuting. Rather, their worksite is the office to which they
report and from which assignments are made.” (29 C.F.R.
§ 825.111(a)(2) (2022).) 13
       Somewhat disingenuously, however, real parties omit the
context in which this Department of Labor’s regulation assigns a
remote worker’s worksite to the employer’s physical office. The
FMLA applies to employers only if they have 50 or more
employees working at, or within a 75-mile radius of, a worksite
for the requisite period of time. (29 U.S.C. § 2611(2)(B)(ii) &
(4)(A)(i); see 29 C.F.R. § 825.110(a)(3) (2022) [“an eligible
employee is an employee of a covered employer who . . . [i]s
employed at a worksite where 50 or more employees are
employed by the employer within 75 miles of that worksite”].) 14
The regulation partially quoted by real parties provides the
means for determining whether 50 or more employees are


13
      As Spencer explains, California Code of Regulations, title 2,
section 11096 incorporates by reference the regulations
interpreting the FMLA for purposes of leave under CFRA,
although he fails to include section 11096’s limiting language, “To
the extent that they are within the scope of Government Code
section 12945.2 and not inconsistent with this article, other state
law, or the California Constitution.”
14
      Senate Bill No. 1383 (2019-2020 Reg. Sess.) (Stats. 2020,
ch. 86. § 2), effective January 1, 2021, eliminated the parallel
75-mile radius requirement that had been part of CFRA, while
also reducing from 50 to five the number of employees required
for an employer to be covered by CFRA.




                                22
employed within the requisite 75 miles and prevents an employer
from evading its responsibilities under the FMLA by employing
individuals who work at a remote location outside the mandated
75-mile radius. It is, in short, a regulation protecting the rights
of remote workers (as well as those employees at the employer’s
physical worksite). It provides no support for real parties’
contention a home or other remote working site cannot be
considered the location where an aggrieved person would have
worked but for an unlawful employment practice for purposes of
establishing venue under Government Code section 12965,
subdivision (c). 15
      Fourth, real parties suggest the Legislature intended
employers to have some measure of implicit or indirect control
over venue for a FEHA case—that is, each special venue
identified in section 12965, subdivision (c)(3), is based on some
action of the employer: where the employer committed the
unlawful act; where the employer maintains relevant records; or
where the employee works, subject to the control of the employer.

15
       Similarly unhelpful is real parties’ citation to 29 Code of
Federal Regulations part 639.3 (2022), a regulation under the
Worker Adjustment and Retraining Notification Act (WARN)
(29 U.S.C. § 2100 et seq.). WARN protects workers by requiring
notice at least 60 days before a plant closing or mass layoff. The
cited regulation, like the FMLA regulation, designates as the site
of employment for employees whose primary duties involve work
outside any of the employer’s regular employment sites, their
home base or the office from which their work is assigned—a
definition that prevents an employer from avoiding WARN’s
notice requirement by not counting termination of remote
workers in determining whether a “mass layoff” has occurred.




                                23
Accepting Malloy’s argument, they contend, could lead to absurd
results, with lawsuits prosecuted in a county far from the
employer’s offices and no connection to the underlying facts other
than the happenstance of the aggrieved employee’s choice of
where to work remotely.
       Whether to permit remote work or to require an employee
be physically present at the employer’s office on a full- or part-
time basis, however, is an employer’s decision (albeit one that
may be constrained by market conditions, as well as health and
safety considerations). And an employer can always negotiate
with its employees concerning the location of remote work.
Regardless, as Spencer recognized in his motion for transfer in
the trial court, the plaintiff’s selection of venue is not final. Code
of Civil Procedure section 397, subdivision (c), provides the trial
court may change the place of trial “[w]hen the convenience of
witnesses and the ends of justice would be promoted by the
change.” The FEHA venue statute does not preclude such a
change of venue for the convenience of witnesses. (Richfield
Hotel Management, Inc. v. Superior Court (1994) 22 Cal.App.4th
222, 224.) Appropriate use of the section 397 motion procedure
will obviate any otherwise “absurd consequences” of interpreting
the FEHA venue statute to actually mean what it says.
       Finally, emphasizing the word “found” in the last portion of
section 12965, subdivision (c)—“but if the defendant is not found
within any such county, such an action may be brought within
the county of defendant’s residence or principal office”—real
parties contend the defendant’s physical presence in the county
selected for a FEHA lawsuit is a necessary element of the special
venue statute, thereby severely limiting what the Supreme Court
described as the Legislature’s decision to provide victims of




                                  24
employment discrimination with a wide choice of venue. (See
Brown, supra, 37 Cal.3d at p. 486.) However, as Justice Kaus
made clear in his concurring opinion in Brown, the term “found”
as used in the statute refers to the ability to serve the defendant
with process, not to an additional requirement for venue. (Id. at
p. 490 (conc. opn. of Kaus, J.) [“[s]ince the superior court’s process
is statewide [citation], it might be difficult to construe this
somewhat quaint language literally”].) Indeed, in Ford Motor
Credit Co. v. Superior Court, supra, 50 Cal.App.4th 306, the sole
FEHA venue case cited by the superior court, the court of appeal
explained, “If the defendant is not ‘found’ in any of the counties
described in the three foregoing criteria, then section 12965,
[former] subdivision (b) provides two other options. If none of the
three enumerated criteria are satisfied, then venue rests in the
county of the defendant’s principal office or residence.” (Id. at
p. 310.) That is, the phrase “but if the defendant is not found”
expands, rather than contracts, the plaintiff’s venue options.
      4. The Alternative Request To Transfer Venue Based on the
         Convenience of Witnesses Is Not Properly Before Us
       In his motion for transfer and again in his return, Spencer
argued, even if Los Angeles County could be a proper venue for
Malloy’s lawsuit, a transfer to Orange County would be
appropriate for the convenience of witnesses under Code of Civil
Procedure section 397, subdivision (c). Malloy opposed that
alternative request, arguing Spencer had not identified any
potential witnesses other than himself, let alone indicate where
they lived or explained why trial in Los Angeles County would be
burdensome for them, and thus failed to carry his burden to
justify a transfer. (See Rothschild v. Superior Court (1963)
216 Cal.App.2d 778, 779 [“the burden of establishing convenience




                                  25
is on the moving party”]; id. at p. 780 [“neither the convenience of
a party [citation] nor an employee of a party [citation] is to be
considered in determining a motion of this type”].)
       Transfer pursuant to Code of Civil Procedure section 397,
subdivision (c), is a matter within the sound discretion of the trial
court. (Richfield Hotel Management, Inc. v. Superior Court,
supra, 22 Cal.App.4th at p. 227; Lieberman v. Superior Court
(1987) 194 Cal.App.3d 396, 401; International Inv. Co. v.
Chagnon (1959) 175 Cal.App.2d 439, 446.) As discussed,
respondent superior court did not rule on this aspect of Spencer’s
motion. If Spencer or the other real parties wish to renew the
motion on that ground, the decision whether the convenience of
witnesses and the ends of justice would be promoted by such a
transfer must be determined in the first instance by the trial
court.
                          DISPOSITION
      The petition is granted. Let a peremptory writ of mandate
issue directing respondent superior court to vacate its order of
February 2, 2022 granting the motion for change of venue on the
ground venue is not proper in Los Angeles County and to enter a
new and different order denying the motion.




                                      PERLUSS, P. J.


      We concur:



            SEGAL, J.                 FEUER, J.



                                 26